Title: [September 1782]
From: Adams, John
To: 



      1782 September 14. Saturday.
      
      
       Supped last Night at Court in the Maison du Bois. M. Boreel told me he had been to Paris which he quitted 8 days ago. That M. Franklin had been sick. It was at first reported that he had been struck with an Apoplexity. Then it was said he had a billious Cholick, and afterwards a Retention of Urine. But that he had got well before he left Paris.
       Fell into Conversation naturally with Don Joas Theolonico de Almeida, Envoy Extraordinary of Portugal.... He said to me, the Peace is yet a good Way off. There will be no Peace this Winter. There will be another Campain, and no Peace untill the Winter following.... Spain will be the most difficult to satisfy, of all the Powers. Her Pretensions will be the hardest for England to agree to. As to the Independance of America, that is decided. I said to him, it is reported that Portugal is about to open her Ports to American Vessells.—I have not yet received says he any Intelligence of that.
       The Comte Montagnini de Mirabel, Min. Plen. of the King of Sardinia, asked what was the Principle of the Indecision of G. Britain? Why dont they acknowledge your Independance? They must have some Intelligence, that is not publick.—I answered I dont believe there is any Principle, or System in it. It is merely owing to their Confusion. My Lord Shelburne, in complyance with the Will of his Master, refuses to do what all the World sees to be necessary.—Perhaps says the Comte they mean to annex certain Conditions, to the Acknowledgment of your Independance.—But says I, what if We should annex Conditions too? What if We should insist on an Acknowledgement of our Independence as a Preliminary Condition to entering into any Treaty or Conference?—Ay, says he, in that Case you may have work enough.
       Mr. Magis said to me afterwards, I see you often in Conversation with Mr. de Mirabel. He is a great Politician. He is very well informed of all affairs in General, but particularly with the Affairs and political System of Germany.
       Mr. De Llano, the Spanish Plenipo., said to me afterwards, do you know that Man, you have been in Conversation with this Evening so much, Mr. De Mirabel?—Very well says I.—The Baron de Thulemeyer, who was by, said Yes I see Mirabel often Attacks him.—I am told says I, that he is a great Politician.—Ay says Llano I see you know him—but he knows nothing else.
       Mr. Boreel, The Baron de Linden de Hemmen, and the President of the grand Committee, all Members of the Assembly of their High Mightinesses, told me, that five Copies of the Treaties would be made out, according to my Desire, the English and Dutch Side by Side upon every Page, and the Treaty would be signed next Week.
       The Baron de Thulemeyer chatted with me about riding on Horseback. Says he rides always in the Morning, at any Hour between 9 and Dinner, but never after Dinner.
       They shewed me this Evening the Lady who holds at her House an Assembly every Evening, where the whole Corps Diplomatick assists. The Lady, who used to preside at Sir Joseph Yorks Table, and see that all was in order there.
       
       The Comte de Welderen came as usual and made his Compliment to me. The Rhin Grave de Salm, Colonel Bentink, M. Van der Duesn, and other Officers. In short I never spent so social an Evening at Court. My Party was stronger this Evening, Mirabel and Bentink never play, and there were several others in the same Case.
       The Comte Sarsefield went with me and returned in my Carriage. The Duke de la Vauguion was not there.
       Agreed with Lt. Gen. Van der Dussen to ride with him this Morning at 9.
       Chatted at Supper with one of the Ladies of Honour, Madamoiselle Starembourg, in English, French and Dutch.
       At 9 took my Ride with Mr. Vander Dussen Lt. General of Cavalry. He was mounted upon a noble English Horse, with an embroidered Housing and a white silk net, and with his sword. A servant behind him in Livery, upon another fine Horse with a white silk net. We made a long Ride, of three of four Leagues. In our Way We saw People digging Turfs out of Heaps of Sand. Upon observing more Attentively, I found that they dug away the sand hills to the Depth of 15 or 20 feet, and then came to bodies of Peat or Turf, which they cutt up to sell and to burn. The General says, at the Depth of 10, 15 or 20 feet, they find this layer of Turf which is also some times 10 or 15 feet deep and then come to a fine Soil, upon a Level nearly with the general surface of the Meadows. The Generals Hypothesis is this. —Before the Dykes were built, there were frequent Inundations in Consequence of storms which are still frequent. It is supposed that the whole Country was originally level and covered over with thick and heavy Forrests of Woods. In great Storms, the Waves of the Sea threw up vast Heaps of Sand, and carried them sometimes several Miles in upon the Land. By which means the Forrests of Trees were thrown down, or at least covered up, with Mountains of Sea Sand. That the Wood of these Trees in the Course of many hundreds perhaps some thousands of Years, has putrified and dissolved into Peat or Turfe. So that you have nothing to do, but to dig through the Sand Hills first, and the Turf Beds next to come to the original Surface of the Earth which is yet very fertile. Many fine Meadows have been made, in this Way.
       In passing over the Spot of Downs between the Hague and Leyden, We saw three or four Hunters, Gunners, in search of Hares and Rabits and other Game, this being the Season of the Chase. The General seemed very apprehensive of these Sportsmen that they would not keep a good Look out but might be so eager for their Game, as to  be inattentive to Travellers and fire upon our Bodies. This was a fear that never occurred to me, and I never felt it after it was mentioned.
       The General was inquisitive after the American Savages and a great Part of our Conversation consisted in his Questions and my Answers concerning them. The Roads, the Woods, the Forests in America also, occasioned many Questions.—The General is a Relation as he told me, of the Minister of the same name at the Conferences of Gertruydenbourg.
       Upon Inquiry to day I find that the Lady, who was so intimate at Sir Joseph Yorks, as to oversee his Entertainments, is named Madame de Boetzelaar. She holds an Assembly every Night, at her House, to which resort all the Corps diplomatique. There they Play. She paints but is horridly ugly.
       The Baron de Kruyningen holds an Office of Intelligence, where the Ministers or Secretaries meet of Mornings as at a Kind of Coffee house to exchange with each other the News, and compare Notes.
       Mr. Magis holds such another. What these People get by their Assemblys and Offices, is a Question. Perhaps nothing more than a Reputation, an Acquaintance with foreign Ministers, and now and then an Invitation to dinner.
       The Foreign Ministers here all herd together, and keep no other Company, but at Court and with a few in this Way.—It is not from Choice but necessity. There is no Family, but Mr. Boreel that ever invites any of them, to breakfast, dine or sup. Nor do any of the Members of the States General, the States of Holland, Bleiswick, Fagel, any of the Lords of the Admiralty, Gecommitteerde Raaden, Council of State, high Council of War, or any Body, ever invite Strangers or one Another.
       Hospitality and Sociability are no Characteristicks here.
       This Day Mr. Van Asp made me a Visit. This Gentleman is Charge d’Affairs of Sweeden since the Departure of The Baron D’Ehrenswerd for Prussia. He is a solid prudent Man. He very much admired my House, and its Situation. I said smiling it was very well for a Beginning, and that I hoped We should have an House at Stockholm e’er long. He smiled in return, but said nothing. His Visit was not long. There is not a more sensible, manly, happy, or prudent Countenance in the whole Diplomatick Body. He has desired Mr. Dumas to inform him as soon as the Treaty is signed, that he may write itt to his Court before it arrives in the News papers.
      
      
       
        
   
   First entry in D/JA/33, which consists of a few folded leaves containing irregular entries through 3 Oct. 1782. On 23 April, the day following his  first audience with the Stadholder, JA formally proposed to Van Citters, the current president of the States General, that negotiations be commenced for a treaty of amity and commerce between the Dutch Republic and the United States. Accordingly, “a grand Committee” of deputies from each of the Seven Provinces was appointed to confer with the American minister on this subject, and JA laid before them “a Project of a Treaty, which I had drawn up, conformable to the Instructions of Congress” (JA to Livingston, 23 April 1782, LbC, Adams Papers; JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 7:572–73). Under Dutch constitutional procedures the projet had to be taken ad referendum to the provincial assemblies before the States General could act, but at length on 22 Aug. JA could report to Livingston that “Their High Mightinesses have . .. received their Instructions from all the Provinces, and I have this Day been in Conference with the grand Committee, who communicated to me the Remarks and Propositions in on their Part. To this I shall soon give my Replication on certain points not yet agreed on, and I hope the Affair will be soon ended” (LbC, Adams Papers; WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 7:614). There were further delays, however, and the treaty was not signed and sealed until 8 Oct.; the final stages are reported in JA’s Diary entries of 3–8 Oct., below.


        
   
   Meanwhile, after some fumbling, “innumerable Vexations,” and weeks of intense effort, JA had negotiated a loan for the United States with a syndicate of Dutch banking houses. On 11 June he signed five bonds in the amount of 1,000,000 guilders each for a loan to be raised by Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, at 5 per cent interest and with a 4 1/2 per cent commission to the bankers, repayment to begin after ten years and to be completed in fifteen years. See JA to Livingston, 9 June, 5 July, letterbook copies, Adams Papers; Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 5:482–483, 594–595; a printed copy of the contract, in Dutch, is in Adams Papers, 11 June 1782. Congress ratified the contract on 14 Sept. (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 23:579–580). This was the first of four loans obtained by JA in the Netherlands (in 1782, 1784, 1787, and 1788), totalling 9,000,000 guilders, or more than $3,500,000 “which,” as Samuel F. Bemis has observed, “at first were the sole effectual support to languishing American credit and which barely enabled the government of the Confederation to survive the peace, to function until the recognition of Washington’s new national government under the Constitution of 1787” (Diplomacy of the Amer. RevolutionSamuel Flagg Bemis, The Diplomacy of the American Revolution: The Foundations of American Diplomacy, 1775–1823, New York and London, 1935., p. 169). By far the most authoritative and detailed account of these negotiations is that by P. J. van Winter, Het aandeel van den Amsterdamschen handel aan den opbouw van het Amerikaansche gemeenebest, The Hague, 1927–1933, especially vol. 1: chs. 3, 6.


       
       
        
   
   That is, at Court. The Huis ten Bosch, built in the mid-17th century and enlarged in the 1730’s, is a small but charming palace in a wooded setting now in the eastern suburbs of The Hague. The woods surrounding it provided JA with one of his favorite walks. See illustration in this volume.


       
       
        
   
   Suspension points, here and below, in MS.


       
       
        
   
   Gen. Aegidius van der Dussen, who was, according to the bill of sale for the United States Legation building at The Hague, one of JA’s next-door neighbors on the Fluwelen Burgwal.


       
       
        
   
   In the following year, however, the Baroness van den Boetzelaer, a widow, married Sir Joseph Yorke at Antwerp (DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885–1900; 63 vols. plus supplements., article on Yorke).


       
       
        
   
   Though this is the first mention of C. W. F. Dumas in the text of the Diary, he has several times appeared in editorial notes above, because this remarkable man contributed in countless ways, large and small, to the success of JA’s Dutch mission. A polyglot man of letters, born in Germany of French parents, Dumas lived for some years in Switzerland but settled at The Hague in 1756 and made a small living by his pen. Long before the Revolution broke out he had become a fervent admirer of America; in the 1760’s he had considered emigrating to New England or Virginia and consulted Franklin in London to this end. On 19 Dec. 1775 Franklin addressed Dumas a letter on behalf of Congress’ secret committee of correspondence, asking his  advice and aid in promoting the Colonies’ interests in Europe (Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 2:64–67). This step opened up what eventually became a flood, for Dumas, as one student of his career has well said, was “anime de la manie epistolaire” (F. P. Renaut, Les Provinces-Unies et la guerre d’Amerique [1775–1784], Paris, 1924–1925, 5:37). After Franklin arrived in Paris Dumas was engaged on a small salary to serve as agent and correspondent at The Hague, and he worked hard and effectively in this capacity for years, though for reasons still not clear he never obtained a regular diplomatic appointment. Praised by JA as “indefatigable,” “a walking Library,” and “a Master of Languages ancient and modern,” he made himself indispensable as adviser, gatherer of intelligence, translator, amanuensis, go-between with Dutch politicians, officials, and journalists, and general errand boy. JA liked and trusted Dumas so well that he invited him and his family to move into the Hôtel des Etats-Unis at The Hague (for which Dumas arranged the purchase) when JA moved there himself, and Madame Dumas served as a capable housekeeper in that establishment. Dumas remained American charge d’affaires, in effect but not in title, for many years, dying in 1796 without fulfilling his ardent hope of visiting the United States. His papers are chiefly preserved in the Dumas Collection in the Rijksarchief at The Hague (the extensive American portions being available on microfilm in DLC: Dutch Reproductions), and in PCC, No. 93 (4 vols., 1776–1796). The best biographical sketch is one which precedes the printed inventory of his papers issued by the Algemeen Rijksarchief in its Verslag, or Revort, for 1918, p. 379–401, which is also available in separate form. The fifth volume of Renaut’s incomplete monograph, Les Provinces-Unies et la guerre d’Amerique, subtitled La propagande insurgente: C. W. F. Dumas (1775–1780), Paris, 1925, describes Dumas’ labors for the American cause up to the point of JA’s arrival in the Netherlands. JA’s voluminous correspondence with Dumas, disregarding that which passed between Dumas and the joint commissioners in 1778–1779, extends from early 1780 to the end of 1795.


       
      
      

      1782. Septr. 19.
      
      
       Went to the Comedy. Saw the Sage dans sa Retrait, and Le Jugement du Midas—both well represented. The Mustek was good, and the Show upon the Stage splendid. The Princess and all her Children were there. The foreign Ministers chiefly.
      
     